Citation Nr: 1714257	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-44 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic coronary artery disease, to include as secondary to service-connected asbestosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran, of the World War II and Peacetime era, served on active duty in the Navy from July 1945 to August 1948.  

These matters come before the Board of Veterans Appeals (Board) on appeals from an April 2009 Rating Decision (RD) and an April 2010 RD by the Department of Veterans Affairs (VA) of the Boston, Massachusetts Regional Office (RO), which denied the benefits on appeal. 

The issue of service connection for arteriosclerotic coronary artery disease, to include as secondary to service-connected asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.   

The Board notes that the Veteran requested hearings regarding his arteriosclerotic coronary artery claim and that VA scheduled hearings in compliance with these requests.  From March 2011 to November 2016 VA scheduled no less than three hearings.  These hearing were not held, as the Veteran either cancelled or did not show.  To date, neither the Veteran nor his representative have made mention of wanting a hearing, nor have they stated any discontent to not having one in the past, even by way of the Appellant's Brief dated April 2017.  Therefore, the Board deems any previous requests for a hearing withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: asbestosis, rated at 60 percent and bilateral sensorineural hearing loss rated at 0 percent. 

2.  The Veteran does not meet the schedular requirements for a TDIU as his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated December 2009 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of a TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

In November 2009, the Veteran submitted a VA Form 21-8940 regarding his TDIU claim.  This form is incomplete, and to date, he has not submitted a fully completed form.  The Board notes that VA Form 21-8940 is not required to render a decision concerning whether or not to assign a TDIU evaluation.  See Training Letter 10-07 (September. 14, 2010).  As such, the Board will proceed with the evidence of record.

The duty to assist also includes providing a medical examination or obtaining a medical opinion, when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016). 

In this case, an examination was requested in December 2009 and the Veteran cancelled, as he stated he was unable to attend any appointments due to multiple health issues.  There was no further detail provided in connection with these multiple health issues, and the Veteran made additional requests for a hearing after this time.  Given that that the Board has no evidence to link these multiple health issues with the Veteran's service connected asbestosis and the Veteran did make requests for a hearing after December 2009, the Board finds the multiple health issues referenced to be immaterial to the TDIU claim.  In this matter, a VA examination was extended to the Veteran, but an examination is not required.  The Veteran has not provided competent lay or medical evidence to illustrate that he is unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 3.159(c)(4)(i); 38 C.F.R. § 4.16(b) (2016).  In addition, as mentioned above, the Veteran has been continuously represented by an experienced national service organization and neither the Veteran, nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.159(c)(4)(i) (2016). 

As VA has obtained all relevant identified records and complied with its duties, including the scheduling of hearings that the Veteran requested, its duty to assist in this case is satisfied.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

The Veteran contends that his service-connected disability renders him unemployable.  His service-connected disabilities include: asbestosis, rated at 60 percent and bilateral sensorineural hearing loss, rated at 0 percent.  His combined rating is 60 percent.  Therefore, the schedular threshold requirement for establishing entitlement to TDIU has not met.  Even though the Veteran does have at least one disability ratable at 40 percent or more, there is no sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is not for application. 

Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  Nevertheless, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment any time during the appeal period.  Id.  The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted.

In VA Form 21-8940, the Veteran indicated that the last time he worked full-time was in 2001.  He indicated that in 2001 he worked for ten months doing finances for a company.  He also indicated that he became too disabled to work in 2002.  He stated that he left his last employment because of his disability.  According to his TDIU application, the Veteran completed 6 years of college.  He subsequently provided additional information in February 2014, stating that since the middle of the 1980's he worked occasionally on finance and construction jobs for a few months at time or a couple of times a year.  He also stated that the work at that time was not steady employment, but that he needed time between jobs because he was so tired.  The Veteran reiterated that he was retired.  Two months prior to his 65th birthday, he retired from being a business manager because he was told that was that company's policy.

In a January 2009 VA examination report, the examiner noted that the Veteran has been retired since 2001.  He was a former finance manager, and stated that his pulmonary and cardiac conditions never affected his work performance while he was working.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected asbestosis and bilateral hearing loss disabilities. 

Here, the evidence shows that the Veteran has had periods of being unemployed due to fatigue.  These periods have not been clinically attributed to his service-connected disorder, nor has any medical professional opined that his service-connected disorders alone impact his ability to work.  The last time the Veteran worked full time was in 2001, after which he retired.  He contends he became too disabled to work a year later, in 2002.  There is no evidence of record to indicate that the Veteran's retirement and or his inability to work was due to his service-connected disabilities.  In addition, his VA Form 21-8940 is incomplete.  There is no information on this form to indicate the date his disabilities affected full-time employment, his history of employment, nor did he include the requested detail concerning the facts about leaving his last job because of his disabilities.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the 60 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment, and referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a TDIU is denied.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for arteriosclerotic coronary artery disease, to include as secondary to his service-connected asbestosis.

Here, the evidence reveals a current diagnosis of arteriosclerotic coronary artery disease.  The Veteran contends that his arteriosclerotic coronary artery disease is related to his military service or secondary to his service-connected asbestosis.  

There is a VA opinion dated January 2009 addressing whether the Veteran's service-connected asbestosis caused his arteriosclerotic coronary artery disease.  This report, however, does not include an opinion as to whether the Veteran's asbestosis has aggravated his arteriosclerotic coronary artery disease.  In light of this, the Board finds that this claim must be remanded for an adequate medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

On remand, the Board finds that the Veteran should be afforded a VA examination to determine whether his arteriosclerotic coronary artery disease is either related to his period of active service, or caused or aggravated by his service-connected asbestosis.

Finally, any outstanding records should be identified and obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the Veteran's claimed arteriosclerotic coronary artery disease.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claim.  

2.  Schedule an appropriate VA examination to determine the etiology of the Veteran's arteriosclerotic coronary artery disease.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the arteriosclerotic coronary artery disease is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the arteriosclerotic coronary artery disease was caused OR aggravated by the Veteran's service-connected disabilities-including his service-connected asbestosis disability.  

The examiner is asked to provide a complete a rationale for all opinions offered.

3.  After completion of the above and any further development deemed necessary by the AOJ, the issue on appeal should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


